
	

114 HR 1951 IH: Offshore Fracking Transparency and Review Act of 2015
U.S. House of Representatives
2015-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1951
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2015
			Mrs. Capps introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To prohibit the use of hydraulic fracturing or acid well stimulation treatment in the Pacific Outer
			 Continental Shelf Region until the Secretary of the Interior prepares an
			 environmental impact statement and conducts a study with respect to such
			 practices, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Offshore Fracking Transparency and Review Act of 2015. 2.Moratorium on offshore fracturing and acid well stimulation treatmentNotwithstanding the terms of any lease or permit issued before the date of the enactment of this Act, no person may engage in hydraulic fracturing or acid well stimulation treatment in the Pacific Outer Continental Shelf Region until the Secretary of the Interior has published a report under section 3 and issued a final environmental impact statement under section 4.
		3.Study of conduct and impacts of hydraulic fracturing and acid well stimulation in the Pacific OCS
			 Region
 (a)In generalTo ensure the relevant agencies’ data incorporate the latest science and practices of the oil and gas industry, the Secretary of the Interior shall conduct a study of the conduct and impacts of hydraulic fracturing and acid well stimulation treatments in the Pacific Outer Continental Shelf Region.
 (b)Included topicsThe study shall include, but shall not be limited to— (1)preparation of a descriptive inventory of all chemicals used in offshore oil and gas development and production activities in the Pacific Outer Continental Shelf Region, including chemicals used in hydraulic fracturing and acid well stimulation treatments;
 (2)the volumes of chemicals used and disposed of in such activities; (3)the risks of a spill of such chemicals;
 (4)an analysis of the methods by which such chemicals enter the environment during hydraulic fracturing and acid well stimulation treatments;
 (5)a quantification, to the extent possible, of the amount of such chemicals that enter the environment during hydraulic fracturing and acid well stimulation treatments; and
 (6)any other related matters the Secretary determines necessary. (c)ReportNot later than 18 months after the date of the enactment of this Act, the Secretary shall submit to Congress and publish a report on the study conducted under this section.
 4.Environmental impact statementNot later than 18 months after the issuance of the report under section 3, the Secretary of the Interior shall, in coordination with the Environmental Protection Agency and in consultation with appropriate State agencies, issue an environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332) regarding the impacts on the marine environment and public health of offshore hydraulic fracturing and acid well stimulation treatments conducted in the Pacific Outer Continental Shelf Region.
 5.Public noticeThe Secretary shall notify all relevant State and local regulatory agencies and publish a notice in the Federal Register—
 (1)within 30 days after receiving any application for a permit that would allow the conduct of offshore hydraulic fracturing or an acid well stimulation treatment in the Pacific Outer Continental Shelf Region; and
 (2)within 30 days after the conduct of offshore hydraulic fracturing or acid well stimulation treatment in such region under a permit or other authorization issued by the Secretary.
			6.Compilation and disclosure of activities
 (a)In generalThe Secretary of the Interior shall compile and maintain a list of all offshore hydraulic fracturing and acid well stimulation treatments that have taken place, or that take place after the enactment of this Act, in the Pacific Outer Continental Shelf Region.
 (b)Included informationFor each instance of offshore hydraulic fracturing or an acid well stimulation treatment, the Secretary shall include on the list—
 (1)the date the offshore hydraulic fracturing or acid well stimulation treatment was conducted; (2)the location where the offshore hydraulic fracturing or acid well stimulation treatment was conducted;
 (3)the chemicals used, including identification of the chemical constituents of mixtures, Chemical Abstracts Service numbers for each chemical and constituent, material safety data sheets if available, and the amount of each chemical used;
 (4)the total volume of fluid used in the hydraulic fracturing or acid well stimulation treatment; (5)the volume of wastewater generated during the hydraulic fracturing or acid well stimulation treatment and the manner in which it was disposed of; and
 (6)the intended purpose and results of the offshore hydraulic fracturing or acid well stimulation treatments.
 (c)Unavailable informationIf any information listed in subsection (b) is not available for a given instance of offshore hydraulic fracturing or acid well stimulation treatment, the Secretary shall note the absence of the information and provide an explanation of why the information is not available.
 (d)Public availabilityThe Secretary shall make the list created under subsection (b) available to the public, including by publishing it on the Internet site of the Department of the Interior.
 7.DefinitionsIn this Act: (1)Hydraulic fracturingThe term hydraulic fracturing means an operation conducted in an individual wellbore designed to increase the flow of hydrocarbons from a rock formation to the wellbore through modifying the permeability of reservoir rock by fracturing it, except that such term does not include enhanced secondary recovery, including water flooding, tertiary recovery, and other types of well stimulation operations.
 (2)Acid well stimulation treatmentThe term acid well stimulation treatment— (A)means a well stimulation treatment that uses, in whole or in part, the application of one or more acids to the well or underground geologic formation; and
 (B)includes— (i)such stimulation treatment at any applied pressure or in combination with hydraulic fracturing treatments or other well stimulation treatments;
 (ii)acid treatments conducted at pressures lower than the applied pressure necessary to fracture the underground geologic formation (commonly referred to as acid matrix stimulation treatments); and
 (iii)acid fracturing treatments.  